Citation Nr: 1140450	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for glaucoma of the right eye, claimed as secondary to a laceration injury of the left eyebrow.

2.  Entitlement to service connection for headaches, claimed as secondary to a laceration injury of the left eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied the claims at issue. 


FINDINGS OF FACT

1.  The Veteran's glaucoma of the right eye did not manifest until December 2003, and has not been shown to be caused or aggravated by an injury to the left eyebrow during active military service or otherwise related to active service. 

2.  The Veteran's headaches have not been shown to be caused or aggravated by an injury to the left eyebrow during active military service or otherwise related to active service. 


CONCLUSIONS OF LAW

1.  Glaucoma of the right eye was not caused or aggravated by a laceration injury to the left eyebrow, and was not otherwise incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2.  Headaches were not caused or aggravated by a laceration injury to the left eyebrow, and were not otherwise incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a November 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate or explain why an adequate examination is not required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, although VA examinations to assess the etiology of the Veteran's glaucoma and headaches were performed in March 2008, the Board finds that they were not required under VA law.  In this regard, in McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

With regard to the Veteran's glaucoma of the right eye, the evidence of record shows that this disability did not manifest until December 2003.  Moreover, there is no competent evidence of record suggesting that the Veteran's laceration injury to the left eyebrow, which occurred over thirty years earlier in September 1969, either caused or aggravated the Veteran's glaucoma of the right eye.  Thus, there is no indication that it may be related to service or to a service-connected disability.  Accordingly, the second and third McLendon elements are not met and a VA examination was not required. 

With regard to the Veteran's headaches, the service treatment records are negative for headache symptoms apart from a one-time complaint of headaches associated with sinusitis in March 1968, prior to the Veteran's in-service head injury.  The earliest post-service mention of headaches is the Veteran's October 2007 claim for benefits, in which he stated that he had always had headaches which he believed were related to his in-service head injury.  However, at a November 2007 VA examination assessing the Veteran's service-connected left eyebrow scar, he stated that his in-service head injury had not resulted in any problems once the stitches were taken out.  Moreover, at the March 2008 VA examination, the Veteran stated that his headaches had been present off and on for most of his life, including prior to service.  The Board also notes that in his October 2007 claim, the Veteran also stated that he had suffered from glaucoma ever since the September 1969 in-service injury.  In fact, the Veteran's glaucoma did not have its onset until 2003.  In short, given the inconsistency in the Veteran's statements, and the fact that they were made in support of his claim for benefits, and in the absence of any evidence of prior complaints or treatment for headaches following active service, the Board does not find the Veteran's account of having headaches ever since his in-service injury to be credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran.); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  As such, a VA examination was not warranted.  Barr, 21 Vet. App. at 312. 

Because the Board finds that VA examinations were not warranted, the adequacy of the examinations provided in March 2008 is moot.  See id.  Nevertheless, the Board finds that the March 2008 eye examination report is sufficient for the purpose of making a decision on this claim, as the examiner reviewed the claims file, examined the Veteran, and provided a complete rationale for the opinion stated which describes the Veteran's disability in enough detail to enable the Board to make a fully informed decision.  In this regard, the examiner stated that the Veteran's in-service injury did not cause the glaucoma in either eye.  However, given the asymmetry of the Veteran's left eye glaucoma vis-à-vis his right eye glaucoma, and the history of an in-service injury to the left eyebrow, the examiner believed that the trauma aggravated the left eye glaucoma.  In fact, the Veteran's service treatment records show that the Veteran had a history of esotropia and loss of vision in the left eye, including prior to the in-service injury to the left eyebrow.  The Veteran's right eye was consistently found to be normal during active service.  Thus, the examiner's findings are consistent with the evidence of record.

In the March 2008 VA examination assessing the Veteran's headaches, the examiner found that the Veteran's in-service trauma did not cause or aggravate the Veteran's headaches because the Veteran reported a history of suffering from tension headaches throughout his life and long prior to the laceration injury.  Although a headache disorder pre-existing active service has not been established by clear and unmistakable evidence, it was certainly within the province of the examiner to make a common-sense clinical assessment based on the Veteran's reported history.  The Board also notes that the examiner did not review the claims file or render an opinion as to whether the Veteran's in-service injury may have aggravated his headaches.  However, a review of the claims file would have not provided any new information apart from the fact that the Veteran had a one-time complaint of headaches during service in March 1968 which was associated with sinusitis.  This record would only confirm the examiner's finding that the Veteran's headaches pre-existed the in-service injury.  Moreover, as already discussed, the Board does not find the Veteran's statements to be credible with regard to the history of his headaches.  Accordingly, as a VA examination was not required in order to make a decision on this claim, the adequacy of the examiner's rationale is moot.  See Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A. Right Eye Glaucoma

The Veteran claims entitlement to service connection for glaucoma of the right eye, which he argues was caused or aggravated by an in-service laceration injury to the left eyebrow.  For the following reasons, the Board finds that service connection is not warranted. 

The Veteran's service treatment records show that the Veteran had a history of left eye esotropia prior to service as well as vision loss in the left eye noted at entrance.  However, no problems with respect to the right eye are shown during active service.  Specifically, the June 1967 entrance examination reflects that the Veteran had defective vision which was not considered disabling (NCD).  A January 1968 letter from the Veteran's private physician reflects that the Veteran had first been seen in his office in December 1951.  The physician stated that the Veteran had an esotropia or crossing of his eyes, and that in August 1959 the Veteran underwent recession and resection of the left eye.  In August 1960, the Veteran underwent recession of the right medial rectus.  The vision in the right eye was 20/20 and the vision in the left eye was 20/50.  It was noted that the vision in the left eye could not be improved with glasses because of amblyopia.  The Veteran's eyes were otherwise normal.  Thus, in light of this letter, it is clear that the defective vision noted at entrance referred to the Veteran's left eye.  

A January 1968 service treatment record reflects that the Veteran's left eye was "beginning to turn inward again."  No abnormalities were noted with respect to the right eye.  

A June 1969 service treatment record reflects that the Veteran had esotropia in the left eye.  The Veteran's vision in the right eye was 20/20 and no abnormalities were noted.  

A September 1969 service treatment record reflects that the Veteran's forehead had been lacerated above the right side of the left eyebrow.  The Veteran described this injury at the March 2008 VA examination, stating that while he was servicing aircraft he had been struck in the head by a loose tail gun which caused him to fall to his knees and also resulted in a blackened eye and swelling in the area for several days.  The Board notes that the only residual of this injury for which service connection has been established is a laceration scar on the left eyebrow.  

The Veteran's February 1971 separation examination reflects that the Veteran had decreased distant and near visual acuity of the left eye.  The Veteran's right eye vision was 20/20 and no abnormalities were noted.

Based on the Veteran's service treatment records, the Board finds that the Veteran did not have any vision or other problems with the right eye during service. 

The earliest post-service evidence with respect to the right eye is a December 2003 VA treatment record reflecting a diagnosis of open angle glaucoma of both eyes.  At a November 2007 VA examination, the Veteran reported an onset of glaucoma three years earlier, which is consistent with the fact that glaucoma is first shown in the December 2003 VA treatment record.  As such, the Board finds that the Veteran's glaucoma first manifested in December 2003.  At the November 2007 VA examination, the Veteran discussed his history of an in-service injury to the forehead.  He stated that after the stitches were taken out the injury had "given him no real problems." 

The March 2008 VA examination report reflects that after reviewing the claims file and examining the Veteran, the examiner found that the Veteran had a left esotropia with ambylopia which was not related to service.  The examiner further found that the Veteran had asymmetric glaucoma, with the left eye having substantially thinner retinal nerve fiber thickness than the right eye, and more damage in the vision field than the right eye.  The examiner stated that given the asymmetry of the left eye glaucoma compared with the right eye, and the verified history of trauma to the left eye with an inflammatory response which followed the injury, he believed that the Veteran's in-service injury aggravated the left eye glaucoma.  However, he did not believe that the injury caused the glaucoma in either eye. 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's right eye glaucoma and his in-service laceration injury to the left eyebrow and forehead.  In this regard, the Veteran's service treatment records are negative for any right eye problems, including glaucoma, and glaucoma did not develop until December 2003.  The VA examiner's only reason for finding that the left eye glaucoma was aggravated by the in-service injury was the fact that it was substantially worse than the right eye.  As such, the Board finds that the Veteran's glaucoma was not caused or aggravated by any residuals of the in-service injury.  See 38 C.F.R. § 3.310(a).  Moreover, the fact that the Veteran's glaucoma did not manifest in service or until December 2003, which is over thirty years since the Veteran separated from active service, weighs against a relationship to service on a direct basis.  See 38 C.F.R. C.F.R. § 3.303(b) (providing that if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  

The Board acknowledges the Veteran's contention that his right eye glaucoma was caused or aggravated by his in-service injury.  In addressing a claimant's or witness's statements, the Board must make an initial determination as to their competency.  Competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2011).  Competent lay evidence means any evidence not requiring such specialized training, education, or experience.  See id.  Stated otherwise, lay testimony is competent with regard to matters within the observation and personal knowledge of the person providing such testimony, such as the claimant's symptoms and medical history.  See id; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay testimony is not competent to prove that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  If the lay evidence is found to be competent, the Board must also determine its weight and credibility, which is a factual finding going to the probative value of the evidence to be made after the evidence is admitted.  Layno, 6 Vet. App. at 469; Rucker, 10 Vet. App. at 74.  

Here, the Board finds that while the Veteran is competent to report the history of his in-service head injury and his glaucoma, whether there is a relationship between the two is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training, education, or experience, the Board finds that his assertion that his in-service head injury caused or aggravated his right eye glaucoma is not competent evidence and thus does not support his claim.  See id. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, there is no competent evidence of record supporting a relationship between the Veteran's right eye glaucoma and his in-service head injury.  The March 2008 VA examination report reflects that only the Veteran's left eye glaucoma was found to be aggravated by the in-service injury, and that the injury did not cause the glaucoma in either eye.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for glaucoma of the right eye must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Headaches

The Veteran claims entitlement to service connection for a headache disorder, which he argues was caused or aggravated by an-in-service laceration injury to the left eyebrow.  For the following reasons, the Board finds that service connection is not warranted. 

As discussed above, the service treatment records show that the Veteran sustained a laceration injury to the forehead around the left eyebrow in September 1969.  No headaches were noted in association with this injury.  Indeed, the only service treatment record reflecting headache symptoms is dated in March 1968 and shows that they occurred in association with sinusitis.  The Veteran's separation examination reflects that the Veteran's head was found to be normal on clinical evaluation and is negative for headache symptoms.  Accordingly, the service treatment records do not establish that a chronic headache disorder manifested at this time.

The earliest post-service evidence of headaches is the Veteran's October 2007 claim for service connection, in which he stated that he "always had headaches, sinus problems and glaucoma which [he felt were] due to [his] head injury."  However,  at a November 2007 VA examination, which was performed to evaluate the Veteran's service-connected laceration scar on the left eyebrow, the Veteran stated that his in-service head injury did not cause any problems after the stitches were removed.  He did not mention suffering from headaches.  The Board also notes that in his October 2007 claim, the Veteran also stated that he had "always" had glaucoma, even though the evidence of record shows that glaucoma did not manifest until December 2003.  At the March 2008 VA examination, the Veteran stated that his headaches had been "lifelong" and that he suffered from them prior to service.  After examining the Veteran, the examiner concluded that it was less likely as not that the Veteran's headaches were secondary to the in-service laceration injury due to the Veteran's reported history of experiencing headaches throughout his life, including prior to service.  For the reasons discussed earlier in this opinion regarding VA's duty to assist, although the examiner did not render an opinion as to whether the injury may have aggravated the Veteran's headaches, and a headache disorder was not noted at entrance, the Board finds that the adequacy of the examiner's opinion is moot as a VA examination was not required in the first place.   

In carefully reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  While the Veteran is competent to report the history of his headache symptoms, the Board does not find his statements to be credible or reliable given their inconsistency.  In this regard, the Veteran denied any symptoms associated with his head injury at the November 2007 VA examination, but argued that he "always" had headaches due to his head injury in his October 2007 claim for benefits.  Indeed, he also argued in this claim that he "always" had glaucoma, even though glaucoma was not diagnosed until December 2003.  The Veteran then stated at the March 2008 VA examination that he had experienced tension headaches throughout his life and prior to service.  Thus, given the inconsistency in the Veteran's statements, and the fact that they were made solely in support of his claim for benefits, and in the absence of any evidence of prior complaints or treatment for headaches following active service, the Board does not find the Veteran's account of having headaches ever since his in-service injury to be credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran.); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  As such, his statements do not support his claim and are outweighed by the contemporaneous service treatment records, the March 2008 VA examination report, and the fact that there is no evidence of diagnoses, treatment, or complaints of headaches during the period of over thirty years that elapsed between the Veteran's separation from service in February 1971 and his October 2007 claim for benefits.  See Maxson, 230 F.3d at 1333 (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

The Board also finds that while the Veteran is competent to report the history of his symptoms, he does not have the appropriate medical training or expertise to render a competent opinion as to whether his in-service injury caused or aggravated a current headache disorder.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376.  Regardless of the competency of the Veteran's statements, the Board finds that they are not credible or reliable and thus do not support his claim for the reasons discussed above. 

As such, service connection is not warranted on a direct or secondary basis as there is no competent or credible evidence showing that the Veteran's headaches were caused or aggravated by his in-service laceration injury or are otherwise related to service.  See 38 C.F.R. §§ 3.304, 3.310; Shedden, 381 F.3d at 1166-67. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for headaches must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for glaucoma of the right eye, claimed as secondary to a laceration injury of the left eyebrow is denied. 

Entitlement to service connection for headaches, claimed as secondary to a laceration injury of the left eyebrow is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


